Citation Nr: 0033513	
Decision Date: 12/22/00    Archive Date: 01/03/01

DOCKET NO.  99-11 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1. Entitlement to an evaluation in excess of 20 percent for 
residuals of a gunshot wound to the large intestine with a 
healed colostomy.

2. Entitlement to an evaluation in excess of 10 percent for 
residuals of a duodenal ulcer.

3. Entitlement to an increased (compensable) evaluation for 
residual scars of an appendectomy.

4. Entitlement to an evaluation in excess of 10 percent for 
residuals of a shell fragment wound to the right hip, 
Muscle Group XVI.

5. Entitlement to an evaluation in excess of 10 percent for 
residuals of a shell fragment wound to the lower abdomen 
with a healed ventral hernia, Muscle Group XIX.

6. Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1942 to 
December 1945.  The veteran was awarded the Purple Heart for 
injuries received during combat.  The veteran was separated 
from service pursuant to a Certificate of Disability 
Discharge in December 1945.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  

In June 1994, the RO determined that the veteran met the 
criteria for pension benefits.  The veteran was informed by 
the RO in June 1994 of his entitlement and that since his 
compensation benefits were the greater benefit, he would 
continue to receive compensation benefits at the current rate 
unless he elected to receive the lesser amount under VA 
pension.  

The veteran raised the issue of entitlement to a total rating 
based on individual unemployability due to service-connected 
disabilities on several occasions during the appeal.  See 38 
C.F.R. § 4.16(a)-(b) (1999).  This issue, as well as 
entitlement to an increased rating for duodenal ulcer 
evaluated as 10 percent disabling and an increased rating for 
residuals of a shell fragment wound to the right hip, Muscle 
Group XVI, evaluated as 10 percent disabling, is addressed in 
the REMAND section following the decisions in this case.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of these claims has been obtained by the RO.  

2. Other than the healed colostomy and the 4-cm shrapnel 
wound scar in the right lower quadrant of the abdomen, 
there is no evidence of a residual from the colon 
resection and colostomy.  

3. The residual scars of the appendectomy are not tender or 
depressed and present no residual problems.  

4. Other than a 1.5-cm drain hole in the left peri-umbilical 
area inferiorly, a scar to the left of the umbilicus, and 
a healed ventral hernia, there is no evidence of abdominal 
muscle damage from the gunshot wound to the lower abdomen, 
Muscle Group XIX.  


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 20 percent for 
the residuals of a gunshot wound to the large intestine 
with a healed colostomy have not been met.  38 U.S.C.A. §§ 
110, 1155 (West 1991) and Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. § 5107).; 
38 C.F.R. §§ 3.951, 4.1, 4.7, 4.114, Diagnostic Code (DC) 
7329 (2000).  

2. The criteria for an increased (compensable) evaluation for 
residual scars of an appendectomy have not been met.  38 
U.S.C.A. § 1155 (West 1991) and Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 38 
C.F.R.   §§ 4.1, 4.114, DC 7339 (2000).  

3. The criteria for an evaluation in excess of 10 percent for 
the residuals of a shell fragment wound to the lower 
abdomen with a healed ventral hernia, Muscle Group XIX, 
have not been met.  38 U.S.C.A. §§ 110, 1155 (West 1991) 
and Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, ___ (2000) (to be codified 
as amended at 38 U.S.C. § 5107);38 C.F.R.    §§ 3.951, 
4.1, 4.7, 4.55, 4.56, 4.73, DC 5319 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 
(2000), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
veteran's service-connected disabilities.  The Board has 
found nothing in the historical record to indicate that the 
current evidence of record is not adequate for rating 
purposes.  See Powell v. West, 13 Vet. App. 31, 35 (1999) 
(all relevant and adequate medical data of record that falls 
within the scope of the increased rating claim should be 
addressed)  

Disability evaluations are determined by the application of a 
Schedule of Ratings, which is based on the average impairment 
of earning capacity.  See 38 C.F.R. Part 4 (1999).  Separate 
diagnostic codes (DC) identify the various disabilities.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  It is essential that 
each disability is viewed in relation to its history, and 
that medical examinations are accurately and fully described 
emphasizing limitation of activity imposed by the disabling 
condition.  See 38 C.F.R. § 4.1.  Medical evaluation reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the veteran working or seeking work.  See 38 C.F.R. § 4.2.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (1999).  When after careful 
consideration of all the evidence of record, a reasonable 
doubt arises regarding the degree of disability, such doubt 
shall be resolved in favor of the claimant.  See 38 C.F.R. § 
4.3 (2000).  

A disability which has been continuously rated at or above 
any evaluation of disability for 20 or more years for 
compensation purposes under laws administered by the VA will 
not be reduced to less than such evaluation except upon a 
showing that such rating was based on fraud.  See 38 C.F.R. § 
3.951 (2000).  As regards these claims, the Board observes 
that the veteran's combined minimum evaluation of 50 percent 
is protected under 38 U.S.C. §§ 110, 359 (West 1976).  See 
also 38 U.S.C.A. § 110 (West 1991); 38 C.F.R. § 3.951 (2000).  



Factual Background

In April 1945, while engaged in combat with the enemy, the 
veteran was struck by enemy shell fragments and sustained a 
penetrating wound through the upper right hip, which 
perforated the cecum and transected the ileum.  On the 
following day, an end-to-end anastomosis of the ileum and 
tube cecostomy was performed through a low abdominal incision 
(laparotomy).  In May 1945, the mid-line lower abdominal 
incision (laparotomy) became infected, and was drained.  The 
retention sutures were removed.  The cecostomy drained 
profusely.  The cecum was adherent to subcutaneous 
structures.  A May 1945 x-ray demonstrated no fractures of 
the pelvis.  The report of the June 1945 barium enema 
reflects that the colon filled readily without defect until 
the cecum was reached and the barium passed from the lower 
cecal margin through an opening to the surface of the 
abdominal wall.  In June 1945, the colostomy was closed.  The 
veteran was evacuated to Fitzsimons General Hospital in July 
1945.  The veteran was seen by the surgical clinic in August 
1945, and at that time he had a large postoperative ventral 
hernia.  There was a diastasis of the rectus muscles in the 
region of the lower abdominal scar, and there was a ventral 
hernia in the mid line in the scar.  The diagnosis reflects 
that the postoperative ventral hernia was the result of an 
abdominal laparotomy in April 1945 for the repair of the 
penetrating wound of the abdominal viscera.  

In October 1945, the veteran underwent the repair of an 
incisional hernia, an appendectomy, and the release of 
abdominal adhesions.  The veteran later complained of 
occasional abdominal discomfort with gas accumulation.  He 
made an uneventful recovery from a rather extensive repair of 
the incisional hernia, the abdominal adhesions, and the 
appendectomy.  A November 1945 entry reflects that the 
herniorrhaphy wound was well healed.  The Certificate of 
Disability Discharge dated in December 1945 reflects partial 
intestinal obstruction secondary to abdominal adhesions as 
the result of a penetrating enemy shell fragment wound to the 
abdomen in April 1945 during combat in Germany.  The veteran 
was incapacitated because of abdominal pain and constipation.  
By rating decision in January 1946, service connection was 
awarded for a healed penetrating wound of the right hip, 
abdomen, cecum, and transection of the ileum with abdominal 
adhesions due to a shell fragment injury, appendectomy, and 
repair of an incisional hernia.  The injuries collectively 
were assigned a 50 percent rating.  

The veteran was admitted in March 1946 for the evaluation of 
intraabdominal adhesions post traumatic and post operative.  
The diagnosis was multiple cicatrices of the abdomen and 
right hip.  In relevant part, the July 1946 VA compensation 
examination reflects complaints of the right hip and prior 
treatment with enemas for acute bowel obstruction.  He took 
magnesia to move his bowels.  There was a 3-inch McBurney 
scar and a 7-inch lower midline abdominal scar; both were 
healed with no herniation.  The abdomen was soft, non-
distended and without masses.  There was moderate tenderness 
deep to the scars.  No hernia was noted on examination.  The 
x-ray of the abdomen showed no evidence of a foreign body in 
the abdomen.  The July 1946 rating decision reflects wound, 
penetrating, healed, right hip, and abdomen, with 
intraabdominal injuries and postoperative adhesions with 
severe constipation and marked loss of weight.  

In 1948, the veteran complained of severe constipation and 
loss of weight.  A February 1949 VA compensation examination 
reflects that the veteran complained of gas once in a while 
and that he took castor oil occasionally.  His bowels usually 
moved all right.  His appetite was fair.  He had no vomiting.  
His abdomen was soft without distention.  No masses were 
seen.  The examiner noted that the veteran was in an adequate 
state of nutrition and that findings were probably only a 
mild residual of the adhesions.  The report also reflects 
that the veteran was hospitalized from April 1945 until his 
discharge from service in December 1945 except for a 
furlough.  The veteran complained of considerable abdominal 
gas.  The scar in the right lower quadrant of the abdomen was 
about four by one-inch.  There was an operative scar from a 
colostomy done at the time of his wounds.  A long midline 
abdominal scar from the umbilicus to pubis, well healed, not 
adherent nor tender.  A scar about one inch long along the 
left side of the abdomen just below the umbilicus.  The scar 
was neither adherent nor tender.  

In May 1957, the RO awarded separate ratings of 30 percent 
each for gunshot wound of the upper right hip and abdomen, 
Muscle Group XIX, under DC 5319 and abdominal adhesions due 
to a gunshot wound under DC 7301.  The combined rating 
evaluation was 50 percent.  

In February 1962, separate ratings were assigned for 
residuals of the shell fragment wound as follows: a 20 
percent rate for residuals of a gunshot wound, adhesions, 
large intestine, healed colostomy under DC 7329; a 10 percent 
rate for residuals of a gunshot wound, scar, right hip, 
moderate, Muscle Group XVI under DC 5316; a 10 percent rate 
for residuals of a gunshot wound, scar, lower abdomen, with 
healed ventral hernia, Muscle Group XIX, moderate; a non-
compensable rating for a postoperative appendectomy scar; and 
a 40 percent rate for duodenal ulcer under DC 7305.  The 
combined rating evaluation was 60 percent.  

The report of the November 1964 VA orthopedic examination 
reflects that the veteran took laxatives frequently.  Scars 
in the abdomen included one in the right lower quadrant of 2 
1/2 by 3/4 of an inch, partially fixed and slightly tender, but 
not depressed involving the right rectus and the obliques of 
the abdomen, it was the site of the closed colostomy.  There 
was a midline suprapubic scar that was 6 1/2 inches long by 
3/16 inches in width.  The scar was fixed, not tender or 
depressed, and presented no herniation.  There was a small 
fixed scar in the left lower quadrant of 3/4 by 1/2 inch that was 
not tender or depressed and involved the left rectus and 
oblique abdominal muscles.  The report of the upper 
gastrointestinal series reflects no hiatal hernia.  The 
report of the barium enema reflects no obstruction or 
evidence of deformity of the colon.  The cecum was noted to 
be quite irregular.  The examiner was uncertain as to how 
much of that was due to retained fecal material.  There was 
no evidence of metallic density foreign body.  There was no 
definite radiographic evidence of a colostomy site.  

A VA outpatient treatment record dated in August 1975 
reflects that bowel movements were normal.  There were no 
abnormal bowel sounds.  The veteran was accorded a VA 
examination in June 1976.  On examination, the abdomen was 
soft, non-tender, and presented with no organomegaly.  The 
scars were characterized as follows: an 8 cm scar in the 
right lower quadrant with a healed colostomy; a 9 cm 
transverse hernia scar of the right rectus, Muscle Group 19; 
a left mid abdominal wound scar 1 1/2 x 2 cm that was depressed 
1 cm; and a right hip shrapnel wound scar 5 1/2 x 4 cm, Muscle 
Group 16.  In relevant part, the diagnoses were residuals 
gunshot wound, adhesions, large intestine, healed colostomy; 
and residuals gunshot wound scar of the lower abdomen with a 
healed ventral hernia, Muscle Group XIX.  

The October 1998 VA compensation and pension examinations of 
the muscles and stomach, duodenum, and peritoneal adhesions 
reflect shrapnel wounds from German (88) shells.  He had no 
subsequent operations after 1945 except for unrelated 
problems with benign prostatic hypertrophy and prostate 
cancer, as well as a shoulder rotator cuff tear.  The report 
of examination of the colon reflected that the veteran 
maintained a weight of 140 pounds.  He denied nausea and 
vomiting.  He had regular, formed bowel movements daily 
without constipation or diarrhea.  There was no evidence of 
pus, mucous, or blood per rectum.  There was nothing to 
suggest an enterocutaneous fistula.  The last 
gastrointestinal x-ray was an upper gastrointestinal in 1990 
which showed only spasm.  There was no lower gastrointestinal 
x-rays, colonoscopy, or sigmoidoscopy.  He had some 
complaints of cramps in his left flank and left leg at times, 
but otherwise, he had no other muscle pain.  Objective 
findings of the abdomen showed a 1.5-cm drain hole in the 
left periumbilical area inferior and left to the umbilicus.  
The 4-cm shrapnel wound site in the right lower quadrant of 
the abdomen was bland without hepatosplenomegaly or masses.  
The prostate and rectum were unremarkable; guaiac was 
negative.  

The reports reflect that the veteran generally had heartburn 
and reflux when supine.  He avoided greasy and spicy foods 
and used two pillows to aid sleep.  He had used antacids plus 
Pepcid for the last three years.  His current regimen 
consisted of one tablespoon of antacids at bedtime and Pepcid 
20 mg at suppertime.  He denied vomiting, hematemesis, or 
melena.  He had no diarrhea, constipation, or evidence of 
abdominal distention.  The examiner noted that there seemed 
to be no residuals from the abdominal muscle damage or from 
the resection of the large intestine.  There was no evidence 
of abdominal muscle damage from the gunshot wound to the 
abdomen.  There was no residual problem from the 
appendectomy.  There was no evidence of a residual from the 
colon resection and colostomy.  There was no ventral hernia.  


I.  Digestive Disorders

The Board acknowledges that the veteran's current ratings for 
digestive disorders, i.e., residuals of a gunshot wound to 
the large intestine with healed colostomy and adhesions and 
duodenal ulcer are protected under 38 C.F.R. § 3.952.  In 
addition, a rating that has been in effect for 20 years or 
more is "protected".  See 38 C.F.R.       § 3.951.

Ratings under DCs 7301 to 7329, inclusive, 7331, 7342, and 
7345 to 7348 inclusive will not be combined with each other.  
A single evaluation will be assigned under the diagnostic 
code which reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity of 
the overall disability warrants such elevation.  See 38 
C.F.R. § 4.114.  


A.  Residuals of a gunshot wound to the large intestine with 
a healed colostomy

The residuals of a gunshot wound to the large intestine with 
a healed colostomy are currently evaluated as 20 percent 
disabling under DC 7329.  See 38 C.F.R. § 4.114.  Diagnostic 
code 7329 provides that resection of the large intestine with 
moderate symptoms warrant a 20 percent evaluation.  Resection 
of the large intestine with severe symptoms objectively 
supported by examination warrant a 40 percent evaluation.  
The schedule of ratings provides that where residual 
adhesions constitute the predominant disability, the symptoms 
should be rated under DC 7301.  Ratings for adhesions will be 
considered when there is a history of operative or other 
traumatic or infectious (intraabdominal) process, and at 
least two of the following: disturbance of motility, actual 
partial obstruction, reflex disturbances, and the presence of 
pain.  

The 1945 operative report reflects that there were a great 
many adhesions in the abdominal cavity holding portions of 
the small bowel together.  The adhesions were thin and well 
formed, and there was a partial obstruction because of the 
acute kinking of the small bowel by a band of adhesions.  

The report of the October 1998 VA examination reflects that 
the 4-cm shrapnel wound site in the right lower quadrant of 
the abdomen was bland without hepatosplenomegaly or masses.  
There was no nausea, no vomiting, no evidence of pus, mucous, 
or blood per rectum.  Stool guaiac was negative.  There was 
nothing to suggest an enterocutaneous fistula.  The last 
gastrointestinal x-ray was an upper gastrointestinal in 1990 
that showed only spasm.  The veteran had regular, formed 
bowel movements daily without constipation or diarrhea.  He 
maintained a weight of 140 pounds.  The examiner noted that 
there seemed to be no residuals from the resection of the 
large intestine to include tenderness.  On balance, the 
objective findings from the current examination reflect no 
more than slight disability under DC 7329 to warrant a 10 
percent rate.  Nonetheless, the present 20 percent rating has 
been in effect for more than 20 years and is protected.  See 
38 U.S.C.A. § 110; 38 C.F.R. §§ 3.951, 3.952.  

Although the record reflects a traumatic and infectious 
intra-abdominal process, VA records dated in 1998 to include 
the October 1998 VA examination fail to demonstrate 
disturbances of motility, actual partial obstruction, reflux 
disturbances, and/ or the presence of pain to warrant a 30 
percent rate under DC 7301.  Simply, a longitudinal review of 
the evidence of record revealed no indication that residual 
adhesions constitute the predominant disability to warrant a 
rating under DC 7301.  Further, there is no objective 
evidence of severe symptoms following the resection of the 
large intestine to warrant a 40 percent evaluation under DC 
7329.  See 38 C.F.R. §§ 4.7, 4.114.  

The Board has considered all pertinent sections of 38 C.F.R. 
Parts 3 and 4 as required by the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the 
preponderance of the evidence is against the claim for a 
disability rating in excess of 20 percent for residuals of a 
gunshot wound to the large intestine with a healed colostomy.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 4, 114 Stat. 2096 (to be codified as amended at 
38 U.S.C. § 5107).  The appeal is denied.  


B.  Scars, residuals of an appendectomy

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  See 38 C.F.R. § 4.31 
(1999).  The scars, residuals of the appendectomy, are 
evaluated as non-compensably disabling for healed 
postoperative wounds, presenting no disability, or requiring 
a belt for a ventral hernia.  See DC 7339.  A 20 percent rate 
under DC 7339 is warranted for a small ventral hernia, not 
well supported by a belt under ordinary conditions, or a 
healed ventral hernia or post-operative wounds with weakening 
of the abdominal wall and indications for a supporting belt.  
See 38 C.F.R. § 4.115 (1999).  The veteran's disability may 
be considered under DC 7804.  See 38 C.F.R. § 4.118 (1999).  
A 10 percent evaluation is warranted for superficial, tender 
and painful scars on objective demonstration.  See 38 C.F.R. 
§ 4.118 (1999).  

As reported above, in October 1945, the veteran underwent an 
appendectomy and freeing of abdominal adhesions and repair of 
an incisional hernia.  The veteran made an uneventful 
recovery and required no additional surgery for the 
residuals.  Objective findings on the October 1998 VA 
examination reflect a 1.5-cm drain hole in the left 
periumbilical area inferior and left to the umbilicus.  The 
examiner noted that there was no residual problem from the 
appendectomy.  Simply, the pubic scars are not painful or 
tender to the touch to warrant a 10 percent under DC 7804.  
Nor, is there evidence of a small ventral hernia, 
postoperative, that is not well supported by a belt under 
ordinary conditions, or a healed ventral hernia (of the 
residual scars of the appendectomy) or post-operative wounds 
with a weakening of the abdominal wall and indications for a 
supporting belt.  At most, the evidence is reflective of 
postoperative healed wounds from an appendectomy without 
disability or evidence of abdominal wall weakness to warrant 
the current non-compensable rating.  Based on the fact that 
the residuals affect the integrity of the abdominal wall, the 
Board determines that these scars are more appropriately 
evaluated under DC 7339 versus DC 7804.  See 38 C.F.R. §§ 
4.7, 4.114.  

The Board has considered all pertinent sections of 38 C.F.R. 
Parts 3 and 4 as required by the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the 
preponderance of the evidence is against the claim for a 
compensable disability rating for scars, residuals of an 
appendectomy.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096 (to be codified as 
amended at 38 U.S.C. § 5107).  The appeal is denied.



II. Muscles Injuries

For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions.  This 
discussion is limited to the 5 muscle groups for the torso 
and neck (DCs 5319 through 5323).  See 38 C.F.R. § 4.55(b).  
Under DCs 5301 through 5323, disabilities resulting from 
muscle injuries shall be classified as slight, moderate, 
moderately severe or severe.  See 38 C.F.R. § 4.56(d).  A 
through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  See 38 C.F.R.              § 4.56(b).  For 
VA rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  See 38 C.F.R. § 4.56(c).

Residuals of a shell fragment wound to the lower abdomen with 
a healed ventral hernia, Muscle Group XIX

As discussed in the earlier section, the veteran sustained a 
penetrating wound to the abdominal viscera requiring surgical 
repair that resulted in the disruption of the rectus 
abdominis and the oblique muscles.  Muscle Group XIX is 
comprised of the muscles of the abdominal wall: (1) rectus 
abdominis; (2) external oblique; (3) internal oblique; (4) 
transversalis; (5) quadratus lumborum, for the support and 
compression of the abdominal wall and lower thorax, flexion 
and lateral motions of spine, synergists in strong downward 
movements of the arm, which are addressed under DC 5319.  

The current 10 percent evaluation is warranted for moderate 
disability of the muscles caused by a through and through or 
deep penetrating wound of short track from a single bullet, 
small shell or shrapnel fragment, without explosive effect of 
high velocity missile, residuals of debridement, or prolonged 
infection.  Service department records or other evidence of 
in-service treatment for the wound should support the history 
of the injury.  A record of consistent complaints of one or 
more of the cardinal signs and symptoms of muscle disability 
as defined in paragraph (c) of this section, particularly 
lowered threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles should 
be evident.  Objective findings should include entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue, as well as some loss 
of deep fascia or muscle substance or impairment of muscle 
tonus and loss of power or lowered threshold of fatigue when 
compared to the sound side.  See 38 C.F.R. §§ 4.56(d)(2), 
4.73, DC 5319.  

A 30 percent evaluation is warranted for moderately severe 
disability of the muscles caused by a through and through or 
deep penetrating wound from a small high velocity missile or 
large low-velocity missile, with debridement, prolonged 
infection, or sloughing of soft parts, and intermuscular 
scarring.  The service department records or other evidence 
must show hospitalization for a prolonged period for 
treatment of the wound.  There must be a record of consistent 
complaints of cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of this section and, 
if present, evidence of an inability to keep up with work 
requirements.  Objective findings should include entrance and 
(if present) exit scars indicating the track of the missile 
through one or more muscle groups as well as indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with the sound side 
demonstrate positive evidence of impairment.  See 38 C.F.R. 
§§ 4.56(d)(3), 4.73, DC 5319.  

Diagnostic code 7339 for postoperative ventral hernia may 
also be applicable to the veteran's disability.  See 38 
C.F.R. § 4.114.  A non-compensable evaluation is warranted 
for postoperative wounds, healed, no disability, and no belt 
indicated.  A 20 percent evaluation is warranted for a small 
ventral hernia, not well supported by a belt under ordinary 
conditions, or a healed ventral hernia, or post-operative 
wounds with weakening of the abdominal wall and indications 
for a supporting belt.  A 40 percent evaluation is warranted 
for a large ventral hernia, not well supported by a belt 
under ordinary conditions.  

The longitudinal review of the record reflects that the 
veteran was hospitalized from April 1945 until his discharge 
from service in December 1945 for the exception of a 
furlough.  Although the service medical records reflect that 
the initial repair to the large intestines in April 1945 
through an abdominal incision (laparotomy), the incision 
became infected in May 1945 which required removing retention 
sutures.  Thereafter, in August 1945, there was a diastasis 
of the rectus muscle in the region of the lower abdominal 
scar with a large postoperative ventral hernia in the midline 
scar.  After the initial repair of the ventral hernia and 
freeing of the abdominal adhesions in October 1945, the 
record is silent as regards any weakness at the postoperative 
site that warranted the use of a belt or additional surgical 
correction.  The evidence of record reflects that the veteran 
was employed part-time for 37 years as a postal worker, rural 
delivery.  He retired recently.  Likewise, the report of the 
October 1998 VA compensation examination is silent as regards 
a loss of power, weakness, lowered threshold of fatigue, or 
fatigue-pain.  The recent evidence is also silent as regards 
impairment of coordination and uncertainty of movement as 
related to the abdominal muscles that affect the abdominal 
wall and lower thorax, flexion and lateral motions of spine, 
and synergists in strong downward movements of the arm.  The 
veteran reported no cardinal signs.  

As a matter of fact, the report of the October 1998 VA 
compensation examination of the abdomen reflects that there 
seemed to be no residuals of abdominal muscle damage from the 
gunshot wound to the abdomen.  There was no ventral hernia or 
weakening of the abdominal wall to warrant a 20 percent rate 
under DC 7339.  Although the evidence clearly demonstrates 
the development of a diastasis of the rectus muscles from the 
original injury and surgery in 1945, there is no subjective 
or objective evidence that would warrant a 30 percent 
evaluation under DC 5319.  Therefore, the Board determines 
that the residuals of a shell fragment wound to the lower 
abdomen with a healed ventral hernia, Muscle Group XIX, 
warrant no more than, but no less than, the current 10 
percent evaluation.  See 38 U.S.C.A. § 110; 38 C.F.R. §§ 
3.951, 3.952, 4.7.  

The Board has considered all pertinent sections of 38 C.F.R. 
Parts 3 and 4 as required by the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the 
preponderance of the evidence is against a disability 
evaluation in excess of 10 percent for residuals of a shell 
fragment wound to the lower abdomen with healed ventral 
hernia, Muscle Group XIX.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096 (2000) (to 
be codified as amended at 38 U.S.C. § 5107).  The appeal is 
denied.  


III. Other consideration

The Board stresses that the rating percentages are 
commensurate with that degree of impairment in earning 
capacity as well as the severity or degree of improvement in 
the disability.  See 38 C.F.R. § 4.1; Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993).  The general rating criteria does 
not consider age in assigning the schedular percentage.  To 
the extent the veteran may be seeking a 100 percent rating 
based on individual unemployability, the claim for this 
benefit is discussed in the remand section below.  


ORDER

An evaluation in excess of 20 percent for residuals of a 
gunshot wound to the large intestine with a healed colostomy 
is denied.  

An increased (compensable) evaluation for residual scars of 
an appendectomy is denied.  

An evaluation in excess of 10 percent for residuals of a 
shell fragment wound to the lower abdomen with a healed 
ventral hernia, Muscle Group XIX, is denied.  






REMAND

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  The Secretary shall provide a 
medical examination when such examination may substantiate 
entitlement to the benefits sought.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096 (to be codified as amended at 38 U.S.C. § 5107(a)); see 
also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  This 
duty is neither optional nor discretionary.  See Littke v. 
Derwinski, 1 Vet. App. 90 (1990). 


A.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a shell fragment wound to the right hip, Muscle 
Group XVI.

As discussed, the skeletal muscles of the body are divided 
into 23 muscle groups in 5 anatomical regions.  Muscle Group 
XVI includes the psoas, iliacus, and pectineus, which control 
flexion of the hip.  See 38 C.F.R. § 4.73, DC 5316.  Under 
DCs 5301 through 5323, disabilities resulting from muscle 
injuries shall be classified as slight, moderate, moderately 
severe or severe.  See 38 C.F.R. § 4.56(d) (1999).  The 
veteran's residuals of a penetrating shell fragment wound to 
the right hip are currently evaluated as moderately disabling 
warranting a 10 percent evaluation.  

Historically, the veteran was evaluated in 1975 for 
complaints of right leg pain and weakness of the extremities.  
The EMG showed abnormal muscles and peroneal nerve 
distribution, but not throughout the root distribution.  The 
impression was peripheral neuropathy "?" etiology.  In 
December 1975, the hip and leg extensors and flexors were 
normal.  The sensations were normal.  Thereafter, in May 
1998, the veteran complained of low back pain with pain 
radiating to the right leg without history of prior injury.  
The objective findings regarding the back reflect local right 
sacroiliac joint tenderness with good range of motion of the 
right hip.  The relevant diagnosis was degenerative joint 
disease.  A x-ray of the lumbosacral spine reflects mild 
degenerative joint disease.  

The October 1998 VA examination reflects that the only 
evidence of residual muscle damage from the gunshot wound to 
the hip was decreased hip flexion and mild quadriceps and 
hamstring weakness.  The examiner noted that there was 
evidence of entire right lower extremity weakness that could 
not be explained by motor system dysfunction only.  The Board 
acknowledges that severe disability of the muscles considers 
diminished muscle excitability to pulse electrical current in 
electrodiagnostic tests and warrants a 50 percent evaluation.  
See 38 C.F.R. §§ 4.56(d)(4), 4.73 (1999).  On review of this 
evidence, the Board determines that a medical opinion is 
required to distinguish the manifestations of the residuals 
of the shell fragment wound to the right hip, to include the 
nature and etiology of the right lower extremity weakness, 
from any clinical symptoms associated with the non-service 
connected degenerative joint disease of the lumbosacral 
spine.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  


B.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a duodenal ulcer. 

In November 1999, the veteran asserted that the ulcers had 
come back and that he was having trouble with them.  In this 
regard, the Board observes that the most recent VA 
examination is dated in October 1998.  At that time, there 
was no evidence of a duodenal ulcer.  Based on the foregoing, 
the Board determines that a contemporaneous and thorough 
examination is required to evaluate the residuals of a 
duodenal ulcer.  See Littke v. Derwinski, 1 Vet. App. 90 
(1990).  


C.  Total rating based on Individual Unemployability (TDIU)

In communications to the RO and the Board, the veteran and 
his representatives have raised the claim of entitlement to a 
total disability rating based on individual unemployability 
because of his service-connected disabilities.  While this 
issue was not previously addressed by the RO, the Board may 
address this issue since it was raised in context of an 
appealed increased rating claim, as it is a component of the 
increased rating claims rather than a separate claim.  See 
VAOPGCPREC 6-96 (August 16, 1996).  In light of the 
development requested below concerning the veteran's claims 
for increased ratings for a duodenal ulcer and residuals of a 
shell fragment wound to the right hip, and the fact that the 
veteran may be prejudiced by the Board considering these 
issues in the first instance, the Board determines that a 
Remand for consideration of the issue of entitlement to a 
TDIU under 38 C.F.R. § 4.16(a)-(b) is warranted.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should inform the veteran of 
the elements of a claim for a TDIU under 
38 C.F.R. § 4.16(a)-(b), and permit him 
the full opportunity to supplement the 
record as desired.  

2.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his service-
connected right hip and duodenal ulcer 
since October 1998.  After securing any 
necessary authorizations for release of 
this information, the RO should seek to 
obtain copies of all treatment records 
referred to by the veteran.  If the RO 
cannot obtain any of the records 
indicated by veteran, it should follow 
the procedures under the Veterans Claims 
Assistance Act.  All information which is 
not duplicative of evidence already of 
received should be associated with the 
claims file.

3.  The veteran should be afforded a VA 
neurologic examination to determine the 
nature and extent of any neurologic 
findings related to the residuals of a 
shell fragment wound to the right hip, 
Muscle Group XVI.  All necessary tests, 
including an EMG and nerve conduction 
velocity study, should be accomplished.  
The claims folder and the Remand should 
be made available to the examiner in 
conjunction with the examination.  The 
examiner is requested to comment on the 
following: (a) the presence of any 
neurologic findings attributed to the 
residuals of the shell fragment wound of 
the right hip, Muscle Group XVI, as 
distinguished from the non-service 
connected degenerative joint disease of 
the lumbar spine; and (b) whether any 
muscle weakness is attributed to the 
service-connected right hip as 
distinguished from the non-service 
connected degenerative joint disease of 
the lumbar spine.  A complete rationale 
for all opinions should be set forth in a 
typewritten report.  If the examiner is 
unable to provide any opinion, he should 
so state.  

4.  The veteran should be afforded a VA 
stomach examination to determine the 
status of the duodenal ulcer.  All 
necessary tests, including an upper 
gastrointestinal series and lower 
gastrointestinal series, should be 
accomplished.  The claims folder and the 
Remand should be made available to the 
examiner in conjunction with the 
examination.  The examiner is requested 
to comment on the following: (a) the 
presence of active disease; (b) the 
severity of the duodenal ulcer; and (c) 
the frequency of the symptoms since 1998 
based on a review of the clinical 
evidence and an examination of the 
veteran.  In addition, the examiner 
should furnish an opinion concerning 
whether the veteran's material 
improvement, if any, makes it reasonably 
certain that the improvement will be 
maintained under the ordinary conditions 
of life.  A complete rationale for all 
opinions should be set forth in a 
typewritten report.  

5.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (the Court).  The Court 
has stated that compliance by the Board 
or the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

6.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent Court decisions that are 
subsequently issued also should be 
considered.

7.  The RO should readjudicate the claims 
for increased ratings for the duodenal 
ulcer and the residuals of a shell 
fragment wound to the right hip, Muscle 
Group XVI.  The rating decision should 
reflect consideration of the provisions 
of 38 C.F.R. §§ 4.16(a)-(b) as regards 
each service-connected disability.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative, if any, should be 
furnished a supplemental statement of the 
case with the applicable law and 
regulations and given the opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters 
that the Board has remanded to the RO.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Veterans Law Judge
	Board of Veterans' Appeals



 

